

UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION
 
May 9, 2011
 
UBPS Services, LLC
Radnor Financial Center
150 North Radnor-Chester Road, Suite F-200
Radnor, Pennsylvania 19087
ATTN: Bipin Shah, Member
 
Gentlemen and Ladies:
 
This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement for the initial public
offering (the “IPO”) of the securities of Universal Business Payment Solutions
Acquisition Corporation (the “Company”) and continuing until the consummation by
the Company of a “Business Combination” (as described in the Company’s
registration statement in connection with the IPO), or the Company’s
liquidation, UBPS Services, LLC shall make available to the Company certain
administrative, technology and secretarial services, as well as the use of
certain limited office space, including a conference room in Radnor,
Pennsylvania, as may be required by the Company from time to time, situated at
150 North Radnor-Chester Road, Suite F-200, Radnor, Pennsylvania 19087 (or any
successor location).  In exchange therefor, the Company shall pay UBPS Services,
LLC the sum of $7,500 per month on the Effective Date and continuing monthly
thereafter.
 
This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.
 
This letter agreement may not be amended, modified or waived as to any
particular provisions, except by a written instrument executed by all parties
hereto.
 
No party hereto may assign either this letter agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other party.  Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.
 
This letter agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 


 
Very truly yours,
           
UNIVERSAL BUSINESS PAYMENT SOLUTIONS
ACQUISITION CORPORATION
           
By:
/s/ Bipin C. Shah
   
Name:
Bipin C. Shah
   
Title:
Chief Executive Officer



AGREED TO AND ACCEPTED BY:
     
UBPS SERVICES, LLC
       
By:
/s/ Bipin C. Shah
 
Name:
Bipin C. Shah
 
Title:
Chief Executive Officer
 



[Signature Page to Administrative Services Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 